476 F.2d 1286
178 U.S.P.Q. 12
PANDUIT CORPORATION, Plaintiff-Appellee,v.STAHLIN BROS. FIBRE WORKS, INC., Defendant-Appellant.
Nos. 72-1479, 72-2032.
United States Court of Appeals,Sixth Circuit.
Argued April 12, 1973.Decided May 22, 1973.

John D. Simpson, A. James Valliere, Hill, Sherman, Meroni, Gross & Simpson, Chicago, Ill., Richard L. Spindle, W. K. Van't Hof, Schmidt, Heaney, Howlett & Van't Hof, and Schmidt, Smith & Howlett, Grand Rapids, Mich., for defendant-appellant.
Roy E. Petherbridge, John M. O'Neill, Petherbridge, O'Neill & Lindgren, Chicago, Ill., Randall G. Litton, Price, Heneveld, Huizenga & Cooper, Grand Rapids, Mich., for plaintiff-appellant.
Before PECK, McCREE and KENT, Circuit Judges.
PER CURIAM.


1
These appeals relate to the alleged infringement of a patent which the trial court had found to be valid and infringed in prior litigation between these parties. That judgment was affirmed. 298 F.Supp. 435 (W.D.Mich., 1969), aff'd. 430 F.2d 221 (6th Cir. 1970), cert. denied 401 U.S. 939, 91 S.Ct. 932, 28 L.Ed. 2d 218 (1971).


2
The proceedings resulting in these appeals involved the appellee's challenge to certain modifications of the appellant's device made in an effort to avoid the claims of the patent previously found to be valid.  The trial court concluded that there was infringement of the patent by the modified device and found the appellant in contempt of court.  We conclude that the District Judge's findings were free from error.


3
Appellant now claims that it was prevented from introducing evidence of prior art and further claims that the trial court did not consider the pertinent prior art. A careful examination of the transcript of the trial convinces us that these claims are completely without merit.


4
For the reasons herein stated and for the reasons stated in the opinion of District Judge Noel P. Fox, 338 F.Supp. 1240 (1972), the judgment of the District Court is affirmed.